MEMORANDUM **
Richard J. Olson appeals the sentence imposed following his guilty plea to uttering counterfeit securities, in violation of 18 U.S.C. § 513. He contends that the district court erred in making an upward adjustment for obstruction of justice and denying a downward adjustment for acceptance of responsibility. We dismiss the appeal.
In his plea agreement, Olson waived “his right to appeal ... the sentence the Court imposes.” He does not argue that the plea agreement and waiver were unknowing or involuntary, nor does he argue that his appeal is outside the scope of the waiver. We therefore enforce the waiver and dismiss the appeal. See United States v. Cope, 527 F.3d 944, 945 (9th Cir.2008).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.